lee, elmer edward v. state                                          








                                        NO. 12-07-00169-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
BOBBY
RAY STEELE,        §          APPEAL FROM THE 241ST
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            This appeal is being dismissed for want of
jurisdiction.  Appellant pleaded guilty
to driving while intoxicated.  Sentence
was imposed on January 26, 2007.  We have received the trial court’s certification showing that this was a
plea bargain case and that Appellant waived his right to appeal.  See Tex.
R. App. P. 25.2(d).  Accordingly,
the appeal is dismissed for want of jurisdiction.
Opinion delivered May 16, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)